

116 S2348 IS: ALJ Competitive Service Restoration Act
U.S. Senate
2019-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2348IN THE SENATE OF THE UNITED STATESJuly 31, 2019Ms. Cantwell (for herself and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo restore administrative law judges to the competitive service, and for other purposes.
	
 1.Short titleThis Act may be cited as the ALJ Competitive Service Restoration Act. 2.Appointment of administrative law judges (a)In generalSection 3105 of title 5, United States Code is amended to read as follows:
				
					3105.Appointment of administrative law judges
						(a)Appointment
 (1)AuthorityThe head of each Executive department and agency shall appoint as many administrative law judges as are necessary for proceedings required to be conducted in accordance with sections 556 and 557.
 (2)Selection; examinationAdministrative law judges shall be appointed by the head of an Executive department or an agency from a list of eligible candidates provided by the Office of Personnel Management based upon successful examination and approval of the qualifications of the individual by the Office.
							(b)Minimum qualifications and conditions of employment
 (1)LicensureAt the time of application for a position and while serving as an administrative law judge, the individual must possess a professional license to practice law under the laws of a State, the District of Columbia, the Commonwealth of Puerto Rico, or any territorial court.
 (2)Qualifying experienceTo be eligible to serve as an administrative law judge, an individual shall have not less than 7 years of experience as a licensed attorney litigating or adjudicating formal hearings or trials involving civil, criminal, or administrative law at the Federal, State, or local level.
 (c)Competitive serviceAdministrative law judge positions shall be positions in the competitive service. (d)AssignmentAdministrative law judges shall be assigned to cases in rotation as far as practicable, and may not perform duties inconsistent with their duties and responsibilities as administrative law judges.
						(e)Authority and role of administrative law judges in relation to Executive department or agency heads
 (1)Chief ALJA chief administrative law judge shall report directly to the head of the Executive department or agency at which the chief is appointed.
 (2)ALJAn administrative law judge shall report directly to the chief administrative law judge (if any) of the Executive department or agency at which the administrative law judge is appointed. If there is no chief administrative law judge, the administrative law judge shall report directly to the head of the Executive department or agency.
 (3)ClarificationNothing in this subsection shall be construed to limit or otherwise mitigate the ability or independence of an administrative law judge in carrying out the duties and responsibilities of an administrative law judge..
 (b)Exemption from probationary periodSection 3321(c) of title 5, United States Code, is amended to read as follows:  (c)Subsections (a) and (b) of this section shall not apply with respect to appointments in the Senior Executive Service, the Federal Bureau of Investigation and Drug Enforcement Administration Senior Executive Service, any individual covered by section 1599e of title 10, or any individual appointed to an administrative law judge position..
 (c)Clarification of application of disciplinary proceduresNotwithstanding the amendments made by this Act that classify administrative law judges within the competitive service, an administrative law judge—
 (1)shall not be subject to subchapter I or II of chapter 75 of title 5, United States Code; and
 (2)shall be subject to the requirements of subchapter III of that chapter.
 (d)Conversion of positionsWith respect to any individual serving on the date of the enactment of this Act in an excepted service position as an administrative law judge appointed under section 3105 of title 5, United States Code, as in effect on the day before the date of enactment of this Act, not later than 30 days after the date of enactment of this Act, the head of an Executive department listed in section 101 of title 5, United States Code, or the agency employing the administrative law judge shall convert the appointment to a permanent appointment in the competitive service in the Executive department or agency, as applicable.